FILED
                           NOT FOR PUBLICATION
                                                                            NOV 28 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMIE BADDOUR,                                   No.   16-15289

              Plaintiff-Appellant,               D.C. No. 4:14-cv-01355-PJH

 v.
                                                 MEMORANDUM*
SEAN HART; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Phyllis J. Hamilton, Chief Judge, Presiding

                          Submitted November 26, 2018**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Jamie Baddour appeals pro se the district court’s summary judgment in

Baddour’s 42 U.S.C. § 1983 action alleging that Daly City Police Officer Sean

Hart conspired with Baddour’s ex-husband, Mazen Salfiti, to violate Baddour’s

constitutional rights and state law by unlawfully arresting her on charges of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
domestic violence and child endangerment. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Beck v. City of Upland, 527 F.3d 853, 867 (9th Cir.

2008). We affirm.

      The district court properly granted summary judgment on Baddour’s

conspiracy claims because Baddour failed to raise a triable dispute as to whether

defendants agreed to deprive her of any constitutional right. See Crowe v. County

of San Diego, 608 F.3d 406, 440 (9th Cir. 2010) (a conspiracy claim requires the

existence of an agreement or meeting of the minds to violate constitutional rights).

      The district court properly granted summary judgment on Baddour’s

malicious prosecution and false arrest claims because defendants established that

Officer Hart had probable cause to arrest Baddour. See Beck, 527 F.3d at 864 (a

false arrest claim requires the absence of probable cause); Awabdy v. City of

Adelanto, 368 F.3d 1062, 1064 (9th Cir. 2004) (a malicious prosecution claim

requires the same).

      The district court properly granted Officer Hart qualified immunity, and

properly granted summary judgment on Baddour’s municipal liability and “stigma-

plus” claims, because Baddour failed to raise a triable dispute as to whether

defendants violated any of her constitutional rights. See Pearson v. Callahan, 555

U.S. 223, 232 (2009) (government officials are entitled to qualified immunity


                                          2
where there is no violation of plaintiff’s constitutional rights or the right at issue

was not “clearly established” at the time of the alleged violation); City of Los

Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam) (if defendant police

officers inflicted no constitutional injury, the municipality cannot be liable for

damages); Miller v. California, 355 F.3d 1172, 1177 (9th Cir. 2004) (a “stigma-

plus” claim requires defamation plus the deprivation of a constitutional right).

      The district court did not abuse its discretion in denying Baddour’s motion

to strike from evidence a video taken on Salfiti’s cell phone because Baddour did

not show why the video was inadmissible. See Boyd v. City & Cty. of S.F., 576

F.3d 938, 943 (9th Cir. 2009) (standard of review); see generally Orr v. Bank of

America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (“A trial court can only

consider admissible evidence in ruling on a motion for summary judgment.”).

      The district court did not abuse its discretion in declining to consider

Baddour’s “Supplemental Opposition” to the motion for summary judgment

because Baddour filed it after the deadline for any opposition was due and there is

no provision in the Local Rules for filing a supplemental opposition. See S. Cal.

Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir. 2002) (“District courts have

‘inherent power’ to control their dockets.” (citation omitted)).

      AFFIRMED.


                                            3